904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Everett WALTON;  Pam McMillan, Defendants-Appellees.
No. 90-1068.
United States Court of Appeals, Sixth Circuit.
June 13, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
Stanley Boswell appeals a judgment of the district court which dismissed his civil rights action.  He has filed a motion to remand the appeal to the district court.  Upon review of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Boswell, a Michigan prisoner, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  In support of his request for monetary damages, he alleged that while he was incarcerated at the Huron Valley Men's Facility, defendants McMillan and Walton, in their respective positions as dietician and director of food services at that institution, had violated his first amendment right to freedom of religion by ignoring his request for a pork-free diet.  Based upon their assertion that they had no personal involvement in the events giving rise to plaintiff's cause of action, defendants sought the dismissal of the complaint in a motion for summary judgment.  After consideration of Boswell's response, the district court concurred and dismissed the complaint.  Boswell then filed this appeal.


3
After a careful consideration of the record, this court has concluded that the district court did not err in granting defendants' motion for summary judgment.   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).


4
Accordingly, the motion to remand is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.